DETAILED ACTION
Claims 1-16, 19, and 20 are presented for examination. Claims 1 and 11 stand currently amended.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Finality of Office Action
The following is a brief summary description of new ground(s) of rejection (if any) and the reason why those new ground(s) are made necessary by this amendment:
No new grounds of rejection are presented herein.
Response to Arguments
Applicant's remarks filed 2 February 2022 have been fully considered and Examiner’s response is as follows:
Applicant remarks page 9 argues:
In the Office Action, the Examiner stated on page 3 and on page 4 that "Different scenarios are a plurality of iterations. Each scenario is a different iteration". By amending Claim 1, it is now clear that the claimed invention refers to iterations of the simulation which are controlled by either predefined time frame or by the velocity changes of the simulated vehicle, such that it is now clear that iterations allegedly taught by Iandola are of different context and nature, and therefore, Iandola does not teach the feature of iterations as claimed in amended Claim 1.
This argument is unpersuasive.
Examiner agrees with Applicant’s observation that Examiner’s previous interpretation no longer works with the claims as amended. The scenarios taught by Iandola do not correspond with a predefined time frame of consecutive iterations. However, Iandola also teaches respective time steps.
Iandola column 13 lines 28-30 disclose “The detection models may perform further functionalities, such as tracking objects across multiple time steps of data.” Each time step is a corresponding time frame of an iteration.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2, 4, 5, 10, 11, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US patent 10,678,244 B2 Iandola, et al. [herein “Iandola”] in view of Ratrout, N., et al. “Calibration of PARAMICS Model: Application of Artificial Intelligence-Based Approach” Arabian J. for Science & Engineering, vol. 40, pp. 3459-3468 (2015) [herein “Ratrout”].
Claim 1 recites “1. A computer implemented method of creating data for a host vehicle simulation.” Iandola column 2 lines 10-17 disclose:
The autonomous control systems use the synthetic data to train computer models for various detection and control algorithms. In general, this allows autonomous control systems to augment training data to improve performance of computer models, simulate scenarios that are not included existing training data, and/or train computer models that remove unwanted effects or occlusions from sensor data of the environment.
Synthetic data for simulation scenarios is created data for autonomous control systems. Iandola column 1 lines 23-25 defines “Autonomous control systems are systems that guide vehicles (e.g., automobiles, trucks, vans) without direct guidance by human operators.”
Claim 1 further recites “comprising: in each of a plurality of iterations of a host vehicle simulation engine.” Iandola column 13 lines 28-30 disclose “The detection models may perform further functionalities, such as tracking objects across multiple time steps of data.” Each time step is a corresponding time frame of an iteration.
Claim 1 further recites “simulating a certain geographic area.” Iandola column 10 lines 21-24 disclose “Based on the simulated scenes, the data synthesizing module 325 simulates sensor data that capture how different types of sensors would have perceived the environment if the scenes occurred in the physical world.” The environment as if in the physical world is a representation of geographical area. The physical world is geographical areas.
Claim 1 further recites “using at least one processor.” Iandola column 18 line 23 discloses “instructions for execution on a processor.” A processor is at least one processor.
Claim 1 further recites “for: obtaining from an environment simulation engine a semantic-data dataset representing a plurality of scene objects present in a geographical area.” Iandola See further Iandola column 13 lines 17-19.
Iandola column 10 lines 21-24 disclose “Based on the simulated scenes, the data synthesizing module 325 simulates sensor data that capture how different types of sensors would have perceived the environment if the scenes occurred in the physical world.” The environment as if in the physical world is a representation of geographical area. The physical world is geographical areas.
Iandola column 15 lines 4-8 disclose:
The behavior modeling system 620 generates a scene by placing objects in the environment and modeling the behavioral motion of objects in the environment. The behavior modeling system 620 contains a behavior model for each object that is in the object database 650.
The behavior models for each object in the behavior modeling system as a group is a dataset of semantic-data. The behavior models being “for” a respective object is the semantic data representing the respective behavior for the respective object.
Claim 1 further recites “each one of said plurality of scene objects is individually described within said semantic-data dataset, wherein a description of each of the plurality of objects comprises at least object location coordinates and a plurality of values of semantically described parameters.” Iandola column 31 lines 34-37 disclose “The detection module 316 trains the detection models that detect presence and location of specific categories of objects given an instance of sensor data.” The locations of the objects correspond with location coordinates for the object.
Iandola column 15 lines 4-8 disclose:
The behavior modeling system 620 generates a scene by placing objects in the environment and modeling the behavioral motion of objects in the environment. The behavior modeling system 620 contains a behavior model for each object that is in the object database 650.
The behavior model is a set of semantically described parameters. A behavior model for each object is describing the respective individual object with corresponding data.
Claim 1 further recites “said semantically described parameters are indicative of at least one member of a group consisting of color, size, shape, text on signboards, states of traffic lights, velocity, movement parameters and behavior parameters.” From the above list of alternatives the Examiner is selecting “behavior parameters.”
Iandola column 15 lines 4-8 disclose:
The behavior modeling system 620 generates a scene by placing objects in the environment and modeling the behavioral motion of objects in the environment. The behavior modeling system 620 contains a behavior model for each object that is in the object database 650.
The behavior model is a set of behavioral parameters.
Claim 1 further recites “creating a virtual three dimensional (3D) visual realistic scene emulating said geographical area according to said semantic-data dataset, by placing individually, at least some of said objects in said virtual 3D visual realistic scene.” Iandola column 5 lines 54-56 disclose “the synthetic data represents sensor data of simulated scenarios in the environment from the perspective of one or more sensors included in the autonomous control system 110.” Iandola column 10 lines 21-24 disclose “Based on the simulated scenes, the data synthesizing module 325 simulates sensor data that capture how different types of sensors would have perceived the environment if the scenes occurred in the physical world.” The simulated scenes simulating sensor data as it would have been perceived in the environment of the physical world is creating a realistic scene emulating the real world according to the synthetic data. The synthetic data includes the semantic data, specifically the modeled behavioral model. The physical world is 3D.
Iandola column 15 lines 4-8 disclose:
The behavior modeling system 620 generates a scene by placing objects in the environment and modeling the behavioral motion of objects in the environment. The behavior modeling system 620 contains a behavior model for each object that is in the object database 650.
Placing objects in the environment is placing objects in said virtual 3D visual realistic scene.
Claim 1 further recites “and by injecting one or more dynamic or moving objects into said virtual 3D visual realistic scene.” Iandola column 13 lines 15-19 disclose:
Objects may include both stationary and moving items in the scenery of the physical environment. For example, stationary objects may include guard rails, road signs, or traffic cones. As another example, moving objects may include pedestrians, bicyclists, animals, or vehicles.
Moving objects of bicyclists and vehicles are injected moving objects into the scene. Iandola column 2 lines 61-64 define “vehicles” as including “automobiles, trucks, vans, …, and the like.”
applying at least one noise pattern associated with at least one sensor of a vehicle simulated by said host vehicle simulation engine on said virtual 3D visual realistic scene to create sensory ranging data simulation of said geographical area.” Iandola column 5 lines 57-67 disclose:
synthetic data may include sensor images of the environment that are modified to introduce artifacts in the environment. Specifically, artifacts introduced into the synthetic data may virtually represent any modifications to an environment in existing sensor data, and may represent atmospheric conditions such as precipitation, iciness, snow, lighting conditions such as intense sunlight, darkness, simulated objects such as pedestrians, precipitation, puddles, and the like in the surrounding environment. As another example, synthetic data may include sensor data of the environment that simulate partial sensor malfunction.
Iandola column 12 lines 49-56 disclose:
the reconstruction module 315 may request synthesized sensor data that include data that reflect reduced image quality due to the simulated artifacts. For example, the reconstruction module 315 may request synthesized sensor data that simulate artifacts such as a dark-colored car, precipitation, and puddles on the road that generate incomplete sensor data in at least some portions of the image due to these artifacts.
These artifacts with reduced image quality representing various modifications are each respective noise patterns. Modifying the synthetic data to introduce artifacts is applying at least one noise pattern to create sensory ranging data of the environment.
Claim 1 further recites “converting said sensory ranging data simulation to an enhanced semantic-data dataset emulating said geographical area, said enhanced semantic-data dataset comprises a plurality of enhanced scene objects comprising adjusted object location coordinates and a plurality of adapted values of respective said semantically described parameters.” Iandola column 12 lines 49-56 disclose:
the reconstruction module 315 may request synthesized sensor data that include data that reflect reduced image quality due to the simulated artifacts. For example, the reconstruction module 315 may request synthesized sensor data that simulate artifacts such as a dark-colored car, precipitation, and puddles on the road that generate incomplete sensor data in at least some portions of the image due to these artifacts.
The simulated artifacts alter the sensor data correspond with adjusted simulated object sensed locations and adapted parameter values.
As discussed above, Iandola column 15 lines 4-8 disclose behavioral models. Iandola column 15 lines 8-12 continues:

The parameterization of the behavioral model is an adapting of the respective semantically described parameters of the behavioral model.
Claim 1 further recites “and providing said enhanced semantic-data dataset to said host vehicle simulation engine for updating a simulation of said vehicle in said geographical area.” Iandola column 2 lines 10-17 disclose:
The autonomous control systems use the synthetic data to train computer models for various detection and control algorithms. In general, this allows autonomous control systems to augment training data to improve performance of computer models, simulate scenarios that are not included existing training data, and/or train computer models that remove unwanted effects or occlusions from sensor data of the environment.
Training the computer models with the synthetic data to simulate scenarios is providing the enhanced semantic data of the synthetic data to the system performing the simulation for training. The simulated scenarios of synthetic data are the updated simulation of the geographic environment.
Claim 1 further recites “wherein at least one of said one or more dynamic or moving objects is a ground vehicle.” Iandola column 13 lines 15-19 disclose:
Objects may include both stationary and moving items in the scenery of the physical environment. For example, stationary objects may include guard rails, road signs, or traffic cones. As another example, moving objects may include pedestrians, bicyclists, animals, or vehicles.
Moving objects of bicyclists and vehicles are injected moving objects into the scene. Iandola column 2 lines 61-64 define “vehicles” as including “automobiles, trucks, vans, …, and the like.”
Claim 1 further recites “wherein emulating movement of said ground vehicle is controlled according to driver behavior data received from a driver behavior simulator.” As discussed above, Iandola column 15 lines 4-8 disclose behavioral models. Iandola column 15 lines 8-12 continues:
In one implementation, the behavioral engine is parameterized such that "conservative" or "risky" behavior can be selected. For "risky" behavior (e.g. pedestrians that run into the road at random, cars that frequently run traffic lights)
The behavioral engine parameterization of behavior of “cars” is emulating ground vehicles according to a driver behavior simulator.
Claim 1 further recites “adjusted according to one or more driver behavior patterns and/or driver behavior classes; and wherein said one or more driver behavior patterns and said driver behavior classes are identified through big-data analysis over a large data set of sensory data collected from a plurality of drivers having driver behavior patterns and/or driver behavior classes typical to said geographical area.” Iandola does not explicitly disclose driver behavior patterns identified through data analysis of a large data set of sensory data collected from a plurality of drivers typical of a geographical area; however, in analogous art of simulating driving behavior in traffic, Ratrout page 3462 section 2.3 step 7 teaches:
Step 7	Use an optimization tool such as [genetic algorithm (GA)] model to determine the appropriate values of [mean target headway (MTH)] and [mean reaction time (MRT)] for the given network. The model determines the desired MTH and MRT, which ensure minimum difference with the measured values of queue lengths and the ANN output (i.e., queue lengths).
Parameterizing mean target headway (MTH) and mean reaction time (MRT) by using a genetic algorithm is a big data analysis of a large data set. Parameterizing the model is identifying respective driving behavior and driving behavior classes. The measured values of queue lengths is a large data set of sensory data collected for the geographic area.
Ratrout abstract lines 5-7 teach “calibration of microscopic model incorporating the driving behavior for the local traffic conditions in the Kingdom of Saudi Arabia.” Incorporating driving behavior for local traffic conditions is driving behavior of a geographical area. The local traffic conditions are a geographical area.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Iandola and Ratrout. One having ordinary skill in the art would have found motivation to use calibrating a traffic microscopic simulation model into the system of simulating a vehicle environment for the advantageous purpose of incorporate diverse driving behavior to model local traffic conditions. See Ratrout page 3459 right column second paragraph.
Claim 1 further recites “and wherein a time between consecutive iterations is determined based on one of a predefined time frame and a simulated velocity change of a vehicle simulated by said host vehicle simulation engine.” From the above list of alternatives the Examiner is selecting “a predefined time frame.”

Claim 2 further recites “2. The method of claim 1, wherein creating said virtual 3D visual realistic scene comprises executing a neural network; wherein said neural network receives said semantic-data dataset; and wherein said neural network generates said virtual 3D visual realistic scene according to said semantic-data dataset.” Iandola column 16 lines 1-6 disclose:
In another implementation, the sensor modeling system 630 refines synthetic LIDAR data that was generated using another approach. The sensor modeling system 630 performs this refinement using a convolutional neural network (CNN), deep neural network (DNN), generative adversarial network (GAN), or the like.
Refining the synthetic data is receiving the synthetic data and generating a respective 3D visual realistic scene. The pre-refined data is the received semantic data. The refined data is the corresponding refined 3D visual scene of the sensor modeling.
Claim 4 further recites “4. The method of claim 2, wherein said neural network is a generator network of a Generative Adversarial Neural Network (GAN) or of a Conditional Generative Adversarial Neural Network (cGAN).” From the above list of alternatives the Examiner is selecting “a Generative Adversarial Neural Network (GAN).”
Iandola column 16 lines 3-6 disclose “The sensor modeling system 630 performs this refinement using a convolutional neural network (CNN), deep neural network (DNN), generative adversarial network (GAN), or the like.”
Claim 5 further recites “5. The method of claim 1, wherein said at least one sensor of said vehicle simulated by said host vehicle simulation engine is selected from a group of sensors consisting of: a camera, a video camera, an infrared camera, a night vision sensor, a Light Detection and Ranging (LIDAR) sensor, a radar, and an ultra-sonic sensor.” From the above list of alternatives the Examiner is selecting “a Light Detection and Ranging (LIDAR) sensor.”
Iandola column 8 lines 3-5 disclose “Active sensors can include ultrasound sensors, RADAR sensors, active infrared (IR) sensors, LIDAR sensors, and the like.” 
the LIDAR is simulated in sufficient detail such that the limitations of the LIDAR, such as range, photons absorbed by dark objects result from the physics simulation.”
Furthermore, Iandola column 15 lines 23-26 disclose “when the sensor is a camera with specific parameters such as focal length and field of view, the sensor modeling system 630 simulates the optics of the camera.”
Claim 10 further recites “10. The method of claim 1, further comprising using the at least one processor for: generating report data comprising at least one of analysis report data and analytics report data; and outputting said report data.” Iandola column 6 lines 36-42 disclose “generates a set of predictions by applying the computer model…The model training system 140 determines a loss function that indicates a difference between the set of predictions and the set of target outputs. The set of parameters are updated to reduce the loss function.” The performance of the applied computer models making the predictions is analysis report data and analytics. The loss function is a measure of performance of the respective computer model predictions in comparison to the target output. Updating the parameters to reduce the loss function is outputting the loss function measure of performance to update the parameters.
Note: The claimed “outputting” is not required to be output to a user; accordingly, output to another function for updating the parameters is an “outputting” of the loss function analytics under the broadest reasonable interpretation of “outputting” as claimed.
Claim 11 recites “11. A system for creating data for a host vehicle simulation.” Iandola column 2 lines 10-17 disclose:
The autonomous control systems use the synthetic data to train computer models for various detection and control algorithms. In general, this allows autonomous control systems to augment training data to improve performance of computer models, simulate scenarios that are not included existing training data, and/or train computer models that remove unwanted effects or occlusions from sensor data of the environment.
Synthetic data for simulation scenarios is created data for autonomous control systems. Iandola column 1 lines 23-25 defines “Autonomous control systems are systems that guide vehicles (e.g., automobiles, trucks, vans) without direct guidance by human operators.”
comprising: an input interface for obtaining from an environment simulation engine in each of a plurality of iterations of a host vehicle simulation engine.” Iandola column 13 lines 28-30 disclose “The detection models may perform further functionalities, such as tracking objects across multiple time steps of data.” Each time step is a corresponding time frame of an iteration.
Claim 11 further recites “simulating a certain geographic area.” Iandola column 10 lines 21-24 disclose “Based on the simulated scenes, the data synthesizing module 325 simulates sensor data that capture how different types of sensors would have perceived the environment if the scenes occurred in the physical world.” The environment as if in the physical world is a representation of geographical area. The physical world is geographical areas.
Claim 11 further recites “a semantic-data dataset representing a plurality of scene objects present in said geographical area.” Iandola column 5 lines 54-56 disclose “the synthetic data represents sensor data of simulated scenarios in the environment from the perspective of one or more sensors included in the autonomous control system 110.” Iandola column 5 lines 63-64 disclose “simulated objects such as pedestrians.” Simulated objects are scene objects. See further Iandola column 13 lines 17-19.
Iandola column 10 lines 21-24 disclose “Based on the simulated scenes, the data synthesizing module 325 simulates sensor data that capture how different types of sensors would have perceived the environment if the scenes occurred in the physical world.” The environment as if in the physical world is a representation of geographical area. The physical world is geographical areas.
Iandola column 15 lines 4-8 disclose:
The behavior modeling system 620 generates a scene by placing objects in the environment and modeling the behavioral motion of objects in the environment. The 
The behavior models for each object in the behavior modeling system as a group is a dataset of semantic-data. The behavior models being “for” a respective object is the semantic data representing the respective behavior for the respective object.
Claim 11 further recites “each one of said plurality of scene objects is individually described within said semantic-data dataset, wherein a description of each of the plurality of objects comprises at least object location coordinates and a plurality of values of semantically described parameters.” Iandola column 31 lines 34-37 disclose “The detection module 316 trains the detection models that detect presence and location of specific categories of objects given an instance of sensor data.” The locations of the objects correspond with location coordinates for the object.
Iandola column 15 lines 4-8 disclose:
The behavior modeling system 620 generates a scene by placing objects in the environment and modeling the behavioral motion of objects in the environment. The behavior modeling system 620 contains a behavior model for each object that is in the object database 650.
The behavior model is a set of semantically described parameters. A behavior model for each object is describing the respective individual object with corresponding data.
Claim 11 further recites “said semantically described parameters are indicative of at least one member of a group consisting of color, size, shape, text on signboards, states of traffic lights, velocity, movement parameters and behavior parameters.” From the above list of alternatives the Examiner is selecting “behavior parameters.”
Iandola column 15 lines 4-8 disclose:
The behavior modeling system 620 generates a scene by placing objects in the environment and modeling the behavioral motion of objects in the environment. The behavior modeling system 620 contains a behavior model for each object that is in the object database 650.
The behavior model is a set of behavioral parameters.
Claim 11 further recites “at least one processor for conducting in each of a said plurality of iterations.” Iandola column 18 line 23 discloses “instructions for execution on a processor.” A processor is at least one processor.
creating a virtual three dimensional (3D) visual realistic scene emulating said geographical area according to said semantic-data dataset, by placing individually, at least some of said objects in said virtual 3D visual realistic scene.” Iandola column 5 lines 54-56 disclose “the synthetic data represents sensor data of simulated scenarios in the environment from the perspective of one or more sensors included in the autonomous control system 110.” Iandola column 10 lines 21-24 disclose “Based on the simulated scenes, the data synthesizing module 325 simulates sensor data that capture how different types of sensors would have perceived the environment if the scenes occurred in the physical world.” The simulated scenes simulating sensor data as it would have been perceived in the environment of the physical world is creating a realistic scene emulating the real world according to the synthetic data. The synthetic data includes the semantic data, specifically the modeled behavioral model. The physical world is 3D.
Iandola column 15 lines 4-8 disclose:
The behavior modeling system 620 generates a scene by placing objects in the environment and modeling the behavioral motion of objects in the environment. The behavior modeling system 620 contains a behavior model for each object that is in the object database 650.
Placing objects in the environment is placing objects in said virtual 3D visual realistic scene.
Claim 11 further recites “and by injecting one or more dynamic or moving objects into said virtual 3D visual realistic scene.” Iandola column 13 lines 15-19 disclose:
Objects may include both stationary and moving items in the scenery of the physical environment. For example, stationary objects may include guard rails, road signs, or traffic cones. As another example, moving objects may include pedestrians, bicyclists, animals, or vehicles.
Moving objects of bicyclists and vehicles are injected moving objects into the scene. Iandola column 2 lines 61-64 define “vehicles” as including “automobiles, trucks, vans, …, and the like.”
Claim 11 further recites “applying at least one noise pattern associated with at least one sensor of a vehicle simulated by a host vehicle simulation engine on said virtual 3D visual realistic scene to create sensory ranging data simulation of said geographical area.” Iandola column 5 lines 57-67 disclose:
synthetic data may include sensor images of the environment that are modified to introduce artifacts in the environment. Specifically, artifacts introduced into the synthetic data may virtually represent any modifications to an environment in existing sensor data, and may represent atmospheric conditions such as precipitation, iciness, snow, lighting conditions 
Iandola column 12 lines 49-56 disclose:
the reconstruction module 315 may request synthesized sensor data that include data that reflect reduced image quality due to the simulated artifacts. For example, the reconstruction module 315 may request synthesized sensor data that simulate artifacts such as a dark-colored car, precipitation, and puddles on the road that generate incomplete sensor data in at least some portions of the image due to these artifacts.
These artifacts with reduced image quality representing various modifications are each respective noise patterns. Modifying the synthetic data to introduce artifacts is applying at least one noise pattern to create sensory ranging data of the environment.
Claim 11 further recites “converting said sensory ranging data simulation to an enhanced semantic-data dataset emulating said geographical area, said enhanced semantic-data dataset comprises a plurality of enhanced scene objects comprising adjusted object location coordinates and a plurality of adapted values of respective said semantically described parameters.” Iandola column 12 lines 49-56 disclose:
the reconstruction module 315 may request synthesized sensor data that include data that reflect reduced image quality due to the simulated artifacts. For example, the reconstruction module 315 may request synthesized sensor data that simulate artifacts such as a dark-colored car, precipitation, and puddles on the road that generate incomplete sensor data in at least some portions of the image due to these artifacts.
The simulated artifacts alter the sensor data correspond with adjusted simulated object sensed locations and adapted parameter values.
As discussed above, Iandola column 15 lines 4-8 disclose behavioral models. Iandola column 15 lines 8-12 continues:
In one implementation, the behavioral engine is parameterized such that "conservative" or "risky" behavior can be selected. For "risky" behavior (e.g. pedestrians that run into the road at random, cars that frequently run traffic lights)
The parameterization of the behavioral model is an adapting of the respective semantically described parameters of the behavioral model.
Claim 11 further recites “and an output interface for providing said enhanced semantic-data dataset to said host vehicle simulation engine for updating a simulation of said vehicle in said geographical area.” Iandola column 2 lines 10-17 disclose:
synthetic data to train computer models for various detection and control algorithms. In general, this allows autonomous control systems to augment training data to improve performance of computer models, simulate scenarios that are not included existing training data, and/or train computer models that remove unwanted effects or occlusions from sensor data of the environment.
Training the computer models with the synthetic data to simulate scenarios is providing the enhanced semantic data of the synthetic data to the system performing the simulation for training. The simulated scenarios of synthetic data are the updated simulation of the geographic environment.
Claim 11 further recites “wherein at least one of said one or more dynamic or moving objects is a ground vehicle.” Iandola column 13 lines 15-19 disclose:
Objects may include both stationary and moving items in the scenery of the physical environment. For example, stationary objects may include guard rails, road signs, or traffic cones. As another example, moving objects may include pedestrians, bicyclists, animals, or vehicles.
Moving objects of bicyclists and vehicles are injected moving objects into the scene. Iandola column 2 lines 61-64 define “vehicles” as including “automobiles, trucks, vans, …, and the like.”
Claim 11 further recites “wherein emulating movement of said ground vehicle is controlled according to driver behavior data received from a driver behavior simulator.” As discussed above, Iandola column 15 lines 4-8 disclose behavioral models. Iandola column 15 lines 8-12 continues:
In one implementation, the behavioral engine is parameterized such that "conservative" or "risky" behavior can be selected. For "risky" behavior (e.g. pedestrians that run into the road at random, cars that frequently run traffic lights)
The behavioral engine parameterization of behavior of “cars” is emulating ground vehicles according to a driver behavior simulator.
Claim 11 further recites “adjusted according to one or more driver behavior patterns and/or driver behavior classes; and wherein said one or more driver behavior patterns and said driver behavior classes are identified through big-data analysis over a large data set of sensory data collected from a plurality of drivers having driver behavior patterns and/or driver behavior classes typical to said geographical area.” Iandola does not explicitly disclose driver behavior patterns identified through data analysis of a large data set of sensory data collected from a plurality of drivers typical of a geographical area; however, in analogous art of simulating driving behavior in traffic, Ratrout page 3462 section 2.3 step 7 teaches:

Parameterizing mean target headway (MTH) and mean reaction time (MRT) by using a genetic algorithm is a big data analysis of a large data set. Parameterizing the model is identifying respective driving behavior and driving behavior classes. The measured values of queue lengths is a large data set of sensory data collected for the geographic area.
Ratrout abstract lines 5-7 teach “calibration of microscopic model incorporating the driving behavior for the local traffic conditions in the Kingdom of Saudi Arabia.” Incorporating driving behavior for local traffic conditions is driving behavior of a geographical area. The local traffic conditions are a geographical area.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Iandola and Ratrout. One having ordinary skill in the art would have found motivation to use calibrating a traffic microscopic simulation model into the system of simulating a vehicle environment for the advantageous purpose of incorporate diverse driving behavior to model local traffic conditions. See Ratrout page 3459 right column second paragraph.
Claim 11 further recites “and wherein a time between consecutive iterations is determined based on one of a predefined time frame and a simulated velocity change of a vehicle simulated by said host vehicle simulation engine.” From the above list of alternatives the Examiner is selecting “a predefined time frame.”
Iandola column 13 lines 28-30 disclose “The detection models may perform further functionalities, such as tracking objects across multiple time steps of data.” Each time step is a corresponding time frame of an iteration.
Claim 16 further recites “16. The method of claim 1, wherein said creating said virtual 3D visual realistic scene comprising overlaying visual imagery of said at least some of said objects, labeled with class labels, over a geographic map of said geographical area.” Iandola column 31 lines 34-37 disclose “The detection module 316 trains the detection models that detect presence and location of specific categories of objects given an instance of sensor data.” The locations of the objects 
Iandola column 17 lines 61-62 disclose “sensor data that correspond to locations of the simulated set of artifacts in the surrounding environment.” The simulated objects in the surrounding environment are said objects. The synthesized sensor data is overlaid visual imagery of the respective objects.
Iandola column 10 lines 21-24 disclose “Based on the simulated scenes, the data synthesizing module 325 simulates sensor data that capture how different types of sensors would have perceived the environment if the scenes occurred in the physical world.” The environment as if in the physical world is a representation of geographical area. The physical world is geographical areas.
Claim 16 further recites “each in a respective location, position, orientation and proportion identified by analyzing said geographic map.” Iandola column 31 lines 34-37 disclose “The detection module 316 trains the detection models that detect presence and location of specific categories of objects given an instance of sensor data.” The locations of the objects correspond with location. Location is a combination of position and orientation for the object. The categories of the objects are class labels for the respective object. Iandola column 13 lines 58-60 disclose “trains one or more neural networks to perform low-level semantic segmentation, which consists of classifying the type of object or surface.” The respective processed segmentation which identifies the classification of the object is also considered a respective class label for the object(s).
Iandola column 5 lines 54-56 disclose “the synthetic data represents sensor data of simulated scenarios in the environment from the perspective of one or more sensors.” Simulating from the perspective of the sensor applies corresponding proportions (i.e. image sizes) to the corresponding simulated objects in the environment.
Claim 19 further recites “19. The method of claim 1, wherein said sensory data of said large data set includes at least one of speed, acceleration, direction, orientation, elevation, space keeping and position in lane.” From the above list of alternatives the Examiner is selecting “space keeping.”
Iandola does not explicitly disclose driver behavior patterns identified through data analysis of a large data set of sensory data collected from a plurality of drivers typical of a geographical area; however, in analogous art of simulating driving behavior in traffic, Ratrout page 3462 section 2.3 step 7 teaches:
Step 7	Use an optimization tool such as [genetic algorithm (GA)] model to determine the appropriate values of [mean target headway (MTH)] and [mean reaction time (MRT)] for the given network. The model determines the desired MTH and MRT, which ensure minimum difference with the measured values of queue lengths and the ANN output (i.e., queue lengths).
Mean target headway (MTH) is a space keeping.
Furthermore, Ratrout page 3459 right column second paragraph teaches “Such models rely mainly on the use of car-following, lane-changing, and gap-acceptance rules to better describe longitudinal and lateral movements of individual vehicle.” Car-following and gap-acceptance are space keeping. Lane changing and lateral movement correspond with a position in lane.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Iandola and Ratrout. One having ordinary skill in the art would have found motivation to use calibrating a traffic microscopic simulation model into the system of simulating a vehicle environment for the advantageous purpose of incorporate diverse driving behavior to model local traffic conditions. See Ratrout page 3459 right column second paragraph.
Claim 20 further recites “20. The method of claim 1, wherein said big-data analysis is conducted using one or more machine learning algorithms which are members of a group consisting of a neural network and a Support Vector Machine (SVM).” From the above list of alternatives the Examiner is selecting “neural network.”
Ratrout abstract lines 11-12 teaches “artificial neural network (ANN) model.” An ANN is a neural network.
Dependent Claim 3
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Iandola and Ratrout as applied to claim 2 above, and further in view of Pan, T., et al. “Perceptual Loss with Fully Convolutional .
Claim 3 further recites “3. The method of claim 2, wherein said neural network is trained using a perceptual loss function.” Iandola nor Ratrout explicitly disclose using a perceptual loss function; however, in analogous art of image processing, Pan title teaches “Perceptual Loss with Fully Convolutional for Image Residual Denoising.” Pan page 130 section 5 last paragraph teaches “We train image transformation networks with per-pixel loss layer and perceptual loss layer. … we show that train with a mix loss layers allows the model to better restore fine details and edges.”
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Iandola, Ratrout, and Pan. One having ordinary skill in the art would have found motivation to use Denoising with perceptual loss functions into the system of data synthesis for evaluating autonomous control systems for the advantageous purpose of “better restoring fine details and edges” (Pan page 131) and because “the                         
                            
                                
                                    l
                                
                                
                                    f
                                    e
                                    a
                                    t
                                
                            
                        
                     model may be more aware of image semantics.” See Pan page 130 first paragraph last sentence.
Dependent Claims 6-8, 12, and 13
Claims 6-8, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Iandola and Ratrout as applied to claims 1 and 11 above, and further in view of Jayaraman, et al. “Creating 3D Virtual Driving Environments for Simulation-Aided Development of Autonomous Driving and Active Safety”, SAE Technical Paper Series, SAE Int’l., XP055518353 (March 2017) [herein “Jayaraman”] (cited in IDS dated 19 December 2018).
Claim 6 further recites “6. The method of claim 1, wherein providing said enhanced semantic-data dataset to said host vehicle simulation engine comprises sending a stream of data to at least one other processor via at least one digital communication network interface connected to said at least one processor.” Iandola nor Ratrout explicitly disclose a stream of data for simulation; however, in analogous art of vehicle sensor simulation environments, Jayaraman page 2 right column first paragraph lines 11-13 teach “Note that TCP/IP and UDP communication are still useful in cases where MATLAB and the Unreal Engine project is not running processes on the same machine.” Not on “the See further Jayaraman page 4 right column.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Iandola, Ratrout, and Jayaraman. One having ordinary skill in the art would have found motivation to use multiple computers/machines for implementing the system of data synthesis for evaluating autonomous control systems for the advantageous purpose of processing the perception and control algorithms (i.e. MATLAB) separate from the virtual simulator (i.e. Unreal Engine). See Jayaraman page 2 right column first paragraph lines 11-13. Jayaraman abstract last sentence teaches “demonstrated to run at sufficient frame rates for real-time computations.” Frame rates indicates a video stream of the respective frame rate. The video stream is a stream of data.
Claim 7 further recites “7. The method of claim 1, wherein providing said enhanced semantic-data dataset to said host vehicle simulation engine comprises storing a file on a shared access memory accessible by said host vehicle simulation engine.” Iandola nor Ratrout explicitly disclose shared access memory; however, in analogous art of vehicle sensor simulation environments, Jayaraman page 2 right column first paragraph lines 8-11 teaches “The shared-memory interface was the only interface that was fast enough to facilitate data-exchange rates that allowed the Unreal project to run at 30 FPS or faster while still being able to process camera and LiDAR data in MATLAB.” Jayaraman abstract last sentence teaches “demonstrated to run at sufficient frame rates for real-time computations.” The shared-memory interface is a shared access memory accessible by the vehicle simulation engine. The Unreal engine is a vehicle simulation engine.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Iandola, Ratrout, and Jayaraman. One having ordinary skill in the art would have found motivation to use shared memory interface for data exchange for implementing the system of data synthesis for evaluating autonomous control systems for the advantageous purpose of allowing the simulation to run at 30 FPS or faster for real-time computations. See Jayaraman page 2 right column first paragraph lines 8-11 and abstract.
8. The method of claim 1, wherein providing said enhanced semantic-data dataset to said host vehicle simulation engine comprises storing a file on a digital data storage.” Iandola nor Ratrout explicitly disclose shared access memory; however, in analogous art of vehicle sensor simulation environments, Jayaraman page 2 right column first paragraph lines 8-11 teaches “The shared-memory interface was the only interface that was fast enough to facilitate data-exchange rates that allowed the Unreal project to run at 30 FPS or faster while still being able to process camera and LiDAR data in MATLAB.” The shared-memory is a digital data storage. Specifically, memory is digital data storage.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Iandola, Ratrout, and Jayaraman. One having ordinary skill in the art would have found motivation to use shared memory interface for data exchange for implementing the system of data synthesis for evaluating autonomous control systems for the advantageous purpose of allowing the simulation to run at 30 FPS or faster for real-time computations. See Jayaraman page 2 right column first paragraph lines 8-11 and abstract.
Claim 12 further recites “12. The system of claim 11, wherein said output interface is a digital communication network interface.” Iandola nor Ratrout explicitly disclose a stream of data for simulation; however, in analogous art of vehicle sensor simulation environments, Jayaraman page 2 right column first paragraph lines 11-13 teach “Note that TCP/IP and UDP communication are still useful in cases where MATLAB and the Unreal Engine project is not running processes on the same machine.” Not on “the same machine” means at least one other machine with respective at least one other processor. TCP/IP and UDP communication are network communication interface. See further Jayaraman page 4 right column.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Iandola, Ratrout, and Jayaraman. One having ordinary skill in the art would have found motivation to use multiple computers/machines for implementing the system of data synthesis for evaluating autonomous control systems for the advantageous purpose of processing the perception and control algorithms (i.e. MATLAB) separate from the virtual simulator (i.e. Unreal Engine). See Jayaraman page 2 right column first paragraph lines 11-13. Jayaraman abstract last 
Claim 13 further recites “13. The system of claim 11, further comprising a digital memory for at least one of storing code and storing an enhanced semantic-data dataset.” Iandola nor Ratrout explicitly disclose a memory; however, in analogous art of vehicle sensor simulation environments, Jayaraman page 2 right column first paragraph lines 8-11 teaches “The shared-memory interface was the only interface that was fast enough to facilitate data-exchange rates that allowed the Unreal project to run at 30 FPS or faster while still being able to process camera and LiDAR data in MATLAB.” Jayaraman abstract last sentence teaches “demonstrated to run at sufficient frame rates for real-time computations.” The shared-memory interface is a memory storing the synthetic image data. The Unreal engine is a vehicle simulation engine.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Iandola, Ratrout, and Jayaraman. One having ordinary skill in the art would have found motivation to use shared memory interface for data exchange for implementing the system of data synthesis for evaluating autonomous control systems for the advantageous purpose of allowing the simulation to run at 30 FPS or faster for real-time computations. See Jayaraman page 2 right column first paragraph lines 8-11 and abstract.
Dependent Claim 9
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Iandola and Ratrout as applied to claim 2 above, and further in view of Biedermann, D., et al. “COnGRATS: Realistic Simulation of Traffic Sequences for Autonomous Driving” IEEE 2015 Int’l Conf. on Image & Vision Computing New Zealand, IVCNZ (2015) [herein “Biedermann”].
Claim 9 further recites “9. The method of claim 2, wherein said neural network is trained using optical flow estimation to reduce temporal inconsistency between consecutive frames of a created virtual 3D visual realistic scene.” Iandola nor Ratrout explicitly disclose optical flow estimation; however, in analogous art of creating synthetic datasets for vehicle scenes, Biedermann abstract first sentence teaches “For evaluating or training different kinds of vision algorithms, a large amount of precise 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Iandola, Ratrout, and Biedermann. One having ordinary skill in the art would have found motivation to use motion blur rendering of optical flow data into the system of data synthesis for evaluating autonomous control systems for the advantageous purpose of increasing “the realism of our image sequences.” See Biedermann page 5 section 3.3 last paragraph.
Dependent Claims 14 and 15
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Iandola and Ratrout as applied to claim 11 above, and further in view of US 2019/0294742 A1 Zhao, et al. [herein “Zhao”].
Claim 14 further recites “14. The system of claim 11, further comprising a digital data storage connected to said at least one processor via said output interface.” Iandola nor Ratrout explicitly disclose digital data storage; however, in analogous art of simulating visual data for machine learning, Zhao paragraph 54 teaches:
The storage unit 13 may store data captured, processed, generated, simulated, rendered, or otherwise used by the movable object 300. In various embodiments, the storage unit 13 …and may include flash memory, USB drives, memory cards, solid-state drives (SSDs), hard disk drives (HDDs), floppy disks, optical disks, magnetic tapes, and the like.
A hard disk storage unit is a digital data storage. Zhao paragraph 48 teaches “The processing unit 204 may include one or more processors … the simulation engine 214, may be configured to execute one or more instructions stored in the storage unit 203.” The processor is a processor connected to the storage unit.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Iandola, Ratrout, and Zhao. One having ordinary skill in the art would have found motivation to use a storage unit to store the data captured, processed, generated, See Zhao paragraph 54.
Claim 15 further recites “15. The system of claim 14, wherein said digital data storage is selected from a group consisting of: a storage area network, a network attached storage, a hard disk drive, an optical disk, and a solid state storage.” From the above list of alternatives the Examiner is selecting “a hard disk drive.”
Iandola does not explicitly disclose digital data storage; however, in analogous art of simulating visual data for machine learning, Zhao paragraph 54 teaches:
The storage unit 13 may store data captured, processed, generated, simulated, rendered, or otherwise used by the movable object 300. In various embodiments, the storage unit 13 …and may include flash memory, USB drives, memory cards, solid-state drives (SSDs), hard disk drives (HDDs), floppy disks, optical disks, magnetic tapes, and the like.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Iandola, Ratrout, and Zhao. One having ordinary skill in the art would have found motivation to use a storage unit to store the data captured, processed, generated, simulated, rendered, or otherwise used by the system of data synthesis for evaluating autonomous control systems for the advantageous purpose of storing the used data. See Zhao paragraph 54.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay B Hann whose telephone number is (571)272-3330. The examiner can normally be reached M-F 10am-7pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jay Hann/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        5 March 2022